Porter. J.

delivered the opinion of the court.
This is an action of defamation. There was judgment in the court of the first instance for the plaintiff, and the defendant appealed.
The petition alleges, that the defendant “in substance charged the plaintiff with having stolen three hundred dol„lars in money and notes, and having runaway.” The words proved on the trial were, “that the plaintiff had taken from defendants store to the amount of two or three hundred dollars in money and notes, and had runaway with them,” the defendant adding, “damn him he would catch him and bring him back.”
It seems conceded by the counsel on each side, and so in-J . ... deed is the law, that it is sufficient in cases of this description, to prove in substance the words charged to be spoken, and the argument has turned principally on the compliance or noncompliance of the plaintiff in this case with the rule. A good deal of ingenuity has been exercised to shew that the words spoken did not import a charge of felony, but of trespass. We need not enquire whether the expressions used amount to a technical definition of the offence, and whether if put in an indictment they would not fail in legal precision. We must consider the words in their popular sense, and examine what idea they were intended to convey, and might convey to the by-standers to whom they were addressed. Considered in this point of view, we are of opinion that the defendant intended an accusation of theft, and that the words used conveyed such an idea. He charged the plaintiff with having taken his property. Had he stopped there, it might perhaps have amounted to nothing more than an accusation of tresspass, but coupled with the assertion that he had runaway with it, and that he the defendant would catch him and *580bring him and back — a higher offence is imputed. For if these allegations had been true — if the plaintiff had taken the property — if he had runaway with it — and if the defendant had been compelled to follow him to get it back, there would have been sufficient to place the plaintiff, to say the least of it, in a very delicate position before a jury on a prosecution for larceny.
Interest will not be allowed on a verdict finding a specified sum in damages. And if the judgment gives interest,even from the signing it, it will he reversed.
One of the witnesses who testified to the declarations of the defendant, states that the impression produced by them on his mind was, that the plaintiff had taken the property without permission, and that he could not stay longer at the witnesses house unless he cleared his character. This understanding of a person who heard the conversation has been much relied on, to shew that those to whom the observations were addressed, did not consider the defendant to make an accusation of larceny. We do not know whether the witness believed a taking without permission to be a theft or noWhe leaves it doubtful, by declaring he considered the accusation so serious, that without a proper explanation of the plaintiff’s conduct he must remove from witnesses house.
But supposing this witness did so understand the words, the other by-standers may have affixed adifferent meaning to them; and the right of the plaintiff to obtain compensation for a charge of a very serious nature, should not be impaired because some may have understood it in a milder sense than that which the language used most certainly conveyed.
The court below gave interest on the amount of damages found by the jury, and there is error in this, for which the judgment must be reversed.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be annulled, avoided, and reversed. And it is further ordered, adjudged, and decreed that the plaintiff do recover of the defendant the sum of five hundred and fifty-five dollars, with costs in the court of the first instance; those of appeal to be paid by the plaintiff and appellee.